Title: To George Washington from William Gordon, 28 September 1786
From: Gordon, William
To: Washington, George



My dear Sir
Stoke Newington [England] Sepr 28. 1786

It is with concern I learn, that the old leaven, which brought on the late American troubles, still exists in the present ministry; & that so many falsehoods are propagated to keep up an unfriendly disposition toward the United States, & no more pains taken to contradict them. Among other reports it is said, that the settlement at Kentucky is made up wholly of the scum & refuse of the continent; that the people are opposed to the Congress; & that they are attached to the British government. I wish your Excellency to furnish me with the best account of their numbers, their characters & quality; & of their political attachments, that so I may insert the same in one of the news-papers, if it should serve to put down, what I suppose to be idle stories respecting them.
You will probably have heard, before this can come to hand, that my friend durst not offer the bill, you was so obliging as to

forward, for fear of having it paid in paper. The Rhode Islanders & others have been very wrong, in my judgment, while they have attempted introducing a paper currency. After the late experience, it might have been thought, that they would not run again, so soon, upon the same rock.
The Dutch seem to be upon the eve of a civil war. The friends of liberty are determined, if possible, to let the common people into a share of the government, & to overthrow the aristocratic junto. They mean not to set aside the Stadtholder; but to reduce his power within narrower limits, & to have a mixt government. However should the Prince of Orange interest himself in attempting to frustrate the patriots, it may provoke them to carry their views so far as even to set him aside. The prospect is but gloomy, as to the inhabitants of the United Provinces. Should a civil war break out, & the parties be nearly matched, there will, most probably, be more dreadful scenes by far than what America was acquainted with, in the late contest. I had the happiness of being exempted from the great difficulties with which others were pressed; but heard & knew enough of what my fellow citizens suffered, so that I desire ever to be at a distance from the seat of war.
Allow me to mention, that I have a nephew by Mrs Gordon’s side, named Field, who, the next month, finishes his apprenticeship after having faithfully & steadily served the noted Messrs Nairne & Blunt opticians, mathematical instrument makers &c. &c. &c. He has made himself master of every branch. I can recommend him as being a good hand, & such as has given his masters great satisfaction. He will set up for himself. Your countenance should you want any articles in his way, & interest among your friends on his behalf, will be a fresh favour done me.
I am not yet settled; but hope to be fixed in the neighbourhood of London. Any letter directed to me at Mr Thos Field’s No. 11. Cornhill will go near to find me. We are for the present about three miles from London; but before I can receive an answer, may be some where in the city. Would have your letter be under cover & directed by another hand, & sealed with another seal, that it may not be known at the Post Office that we correspond, lest the runners of government should suppress or peep into your letters. I have learnt, that one of the former secretaries

gave me the name of arch-rebel, & that the letters in my hand writing were stopt. Mrs Gordon joins in best regards to your Excellency, your Lady, my young friend, Dr Stewart Lady & children. Pray my respects to Mr & Mrs Lund Washington. I remain with the greatest Esteem Your Excellency’s sincere friend & humble servant

William Gordon

